                                                                   O.S. Ør
                                                                 013             I COURT
                                                                                         '40
                                   UNITED STATES DISTRIGgleiT9
                                      DISTRICT OF MARYLA                        Pt112: 28
     Chambers of                                                     Cf        C L- FICE 101 West Lombard Street
Ellen Lipton Hollander                                               Al   ALT frwe       Baltimore, Maryland 21201
  District Court Judge                                                                         410-962-0742
                                                                                 DEPUTY
                                               August 19, 2019

      MEMORANDUM TO COUNSEL

              Re:    Keyes v. Housing Authority of Baltimore City
                     Civil Action No. ELH-19-0913

     Dear Counsel:

             As you know, in this employment case, plaintiff Fadeelah Keyes filed suit on March 27,
     2019, against defendant Housing Authority of Baltimore City, alleging race and gender
     discrimination, as well as retaliation, pursuant to Title VII of the Civil Rights Act of 1964, as
     amended, 42 U.S.C. §§ 2000 et seq. ECF 1 ("Complaint"),I Thereafter, on April 29, 2019,
     plaintiff filed an Amended Complaint. ECF 6 ("Amended Complaint"). The summons was issued
     on April 30, 2019. ECF 7.

             Fed. R. Civ. P. 4(m) requires a plaintiff to serve defendants "within 90 days after the
     complaint is filed." If any defendant is not served within that time, "the court. .. must dismiss
     the action without prejudice against that defendant or order that service be made within a specified
     time." Id. "In general, filing an amended complaint does not reset the Rule 4(m) service period
     except as to those defendants newly listed in the amended complaint." United States ex rel. Moore
     v. Cardinal Fin. Co., L.P., CCB-12-1824, 2017 WL 1165952, at *8 (D. Md. Mar. 28, 2017).
     Pursuant to Fed. R. Civ. P. 4(m), plaintiff was required to serve defendant by June 25, 2019.

            Plaintiff has submitted no evidence that defendant has been served. See Docket. Nor has
     defendant responded to the suit.

             Local Rule 103.8 provides that "the Court may enter an order asking the party to show
     cause why the claim should not be dismissed" if a plaintiff "has not effected service of process
     within 90 days" of filing the suit. The same Local Rule states that "the claim shall be dismissed
     without prejudice" if the plaintiff fails to show cause within "within fourteen (14) days of the entry
     of the order or such other time as may be set by the Court." Local Rule 103.8.



               On March 28, 2019, the Clerk notified Keyes that her Complaint was filed incorrectly.
     ECF 2.

             The case was initially assigned to Magistrate Judge A. David Copperthite. On May 21,
     2019, pursuant to 28 U.S.C. § 636(c), plaintiff elected to have it reassigned to a United States
     District Judge. ECF 8. The case was reassigned to me on May 21, 2019. See Docket.
        Accordingly, plaintiff is directed to effect service of process upon defendant by
September 9, 2019, or, alternatively, show cause by September 9, 2019, as to why the claims
against defendant should not be dismissed, without prejudice, under Fed. R. Civ. P. 4(m) and Local
Rule 103.8, for failure to effect service of process.

        Despite the informal nature of this Memorandum, it is an Order of the Court, and the Clerk
is directed to docket it as such.


                                        Very truly yours,
                                             /s/
                                        Ellen Lipton Hollander
                                        United States District Judge




                                              -2-
